Title: From George Washington to the Board of War, 18 September 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters West point 18th Septr 1779
        
        I have been honored with yours of the 9th inclosing an abstract of the powder brought in by Capt. Ashmead. It is to be regretted that the quantity falls so far short of the estimate, but I am in hopes that the above with the three hundred Barrels forwarded before, will answer our present purposes. I would however wish that the Marine Committee may be requested not to lose sight of the object, but take the earliest opportunity not only of making up their disappointment by Ashmead, but for procuring a stock adequate to any future contingencies. I have the honor &c.
      